1

2

3

4

5                                                 JS-6
6

7

8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   KENNETH A. FOX,                          Case No. 5:19-cv-03031-DDP (MAA)
12
                        Plaintiff,
            v.                                JUDGMENT
13

14   COUNTY OF SANTA BARBARA
15   et al.,

16                      Defendants.
17

18         Pursuant to the Order Accepting Findings and Recommendations of
19   United States Magistrate Judge,
20         IT IS ADJUDGED that the entire action is dismissed without prejudice.
21

22

23            March 13, 2020
     DATED: __________________            ____________________________________
24                                                DEAN D. PREGERSON
                                           UNITED STATES DISTRICT JUDGE
25

26

27

28
